Order entered April 6, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01392-CV

                   IN THE INTEREST OF A.B.P., A CHILD

                On Appeal from the 429th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 429-50465-2017

                                   ORDER

      Before the Court is appellee’s April 3, 2020 second motion for extension of

time to file her brief on the merits. We GRANT the motion and extend the time to

May 20, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE